DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 1-13 are pending and under examination.

Priority
This application is a Continuation application of U.S. Patent Application No. 14/653,676, filed 18 June 2015, which is a National Stage entry of International Application No. PCT/EP2013/076878, filed 17 December 2013, which claims priority to European Patent Application No, 12198101.3, filed 19 December 2012.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which were electronically retrieved by the Office on 1/10/2020.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 12/16/2019 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites improper Markush language, i.e., “selected from the group comprising febantel, praziquantel, and pyrantel”, which renders the claim unclear whether the at least one active ingredient in Claim 6 is limited to only febantel, praziquantel, and/or pyrantel.  If Claim 6 is not limited to at least one active ingredient selected from the group consisting of febantel, praziquantel, and pyrantel, Claim 6 would fail to further limit Claim 1 from which it depends.	
The Examiner suggests amending Claim 6 to recite proper, closed Markush group language – “…selected from the group consisting of febantel, praziquantel, and pyrantel”.

Claims 9-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 9 and 10 provide for the use of tablets according to claims 1 and 6, respectively, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 depend from Claims 1 and 6, respectively, and recited intended uses of the tablets claimed therein.  Claims 9 and 10 fail to further limit Claims 1 and 6 from which they depend because the intended use of the tablets of Claims 1 and 6 is not afforded patentable weight.  As Claims 9 and 10 place no additional limitations on the tablets per se, e.g., of what they are comprised, they fail to further limit the claims from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 9-10, and 12-13 are rejected under 35 U.S.C. 102(b) as being anticipated by FOLGER ET AL. (US 2005/0203097 A1; Published Sept. 15, 2005) (cited by Applicants in IDS filed 12/16/2019).
As per Claims 1-5, 9-10, and 12-13, Folger et al. teach a solid formulation, and most preferred a tablet, characterized in that the solid formulation or tablet comprises 0.5-20 mg pimobendan [active agent], and further comprises lactose (35-50% by weight relative to the dry mass of the solid formulation/tablet=(w/w)), corn starch (25-50% w/w), croscarmellose-sodium (1-5%) [stabilizer], citric acid (2.5-10% w/w), artificial beef flavor (5-30% w/w) [meat flavoring], polyvidone (1-5% w/w), colloidal anhydrous silica (0.1-1, preferably 0.1-0.5% w/w) and magnesium stearate (0.25-1,5% w/w), wherein the percentage by weight of pimobendan contains preferably about 0.25% (w/w) and the sum of the percentages by weight of all ingredients of the solid formulation including pimobendan is 100% (w/w). See page 4, [0069]; Example 1.
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).
Here, the claims broadly encompass “at least 28% by weight of meat flavoring” (Claim 1) or “at least 30% by weight of meat flavoring” (Claim 2).  As the range taught in Folger et al. is 5-30% w/w, the 30% w/w upper limit anticipates the claimed ranges.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(b) as being anticipated by VENKATA-RANGARAO ET AL. (WO 2012/049156 A1; Published April 19, 2012) (cited by Applicants in IDS filed 12/16/2019).
Venkata-Rangarao et al. teach chewable formulations containing at least one active agent, a flavouring, a bursting agent, a humectant, a binder, an antioxidant and water. See Abstract; page 2, [0010]; page 4, [0020]. 

    PNG
    media_image1.png
    194
    433
    media_image1.png
    Greyscale

Venkata-Rangarao et al. teach that the flavouring agent constitutes at least about 1 wt%, at least about 5 wt%, at least about 10 wt%, at least about 15 wt%, at least about 20 wt%, or at least about 25 wt%.  See page 6.

    PNG
    media_image2.png
    69
    552
    media_image2.png
    Greyscale

Venkata-Rangarao et al. teach that the flavouring agent constitutes at least about 1 wt% to about 40 wt%, from about 5 wt% to about 40 wt%, from about 10 wt% to about 35 wt%, or from about 15 wt% to about 30 wt%.  See page 6.

    PNG
    media_image3.png
    70
    553
    media_image3.png
    Greyscale

Compositions are described containing praziquantel, pyrantel embonate, febantel, 28 wt% meat flavoring agent (Table 1, Formulation 11) or 30 wt% meat flavoring agent (Table 1, Formulation 30) and further excipients/stabilizing agents (e.g. (crosslinked) polyvinyl pyrrolidone, microcrystalline cellulose, glycerol, vitamin E, and sodium lauryl sulphate). 
Specifically, the following Soft Chewable Tablets are taught:
Ingredients
Formulation 11
mg/treat (wt%)
Formulation 30
mg/treat (wt%)
Praziquantel
50 (3.6%)
50 (4%)
Pyrantel embonate
144 (10.4%)
144 (11.4%)
Febantel microfine
150 (10.9%)
150 (11.9%)
Pork liver powder
380 (28%)
380 (30%)
Povidone
100 (7.2%)

Microcrystalline Cellulose
100 (7.2%)

Vitamin E TPGS

200 (15.8%)
Glycerin
276.3 (20%)
206.5 (16.3%)
Povidone 25
38.8 (2.8%)
29 (2.3%)
Sodium saccharin
1.6 (0.1%)
1.2 (0.1%)
Sodium laurylsulfate
1.1 (0.08%)
0.9 (0.07%)
Purified Water
138.1 (10%)
103.2 (0.08%)
TOTAL WEIGHT
1379.9 (100%)
1264.7 (100%)

See Table 1, Formulations 11 and 30.
	Any one or more of povidone, microcrystalline cellulose, and povidone 25 are reasonably construed to be "a stabilizing agent" as they act as excipients that “stabilize” the composition in one way or another, e.g., as a binder, lubricant, disintegrant, etc.
	At least Formulations 11 and 30 taught in Venkata-Rangarao et al. anticipate instant Claims 1-3, 6-10, and 12.
Regarding Claim 11, Venkata-Rangarao et al. teach that the soft chewable tablets are prepared by granulation.  Specifically, Venkata-Rangarao et al. teach the present invention is also directed to a process for preparing the improved soft chewable. In accordance with the present invention, the process includes:
1) preparing a mixture comprising dry components. In other embodiments, the dry components include at least one active ingredient, a disintegrant, and a flavoring agent. In these and various other embodiments, the dry components include at least one active ingredient, a disintegrant, a flavoring agent, an antioxidant, and a preservative. Preparing the mixture includes mixing dry components in a mixer at room temperature (i.e., from about 20°C to 25°C) without applying heat until a homogeneous mixture is achieved (Corresponds to Steps (a) and (b) recited in Claim 13);
2) preparing a granulation fluid. In various embodiments, the granulation fluid comprises water, a humectant, and a binder. In these and various other embodiments, the granulation fluid comprises water, a humectant, a binder, an antioxidant, and a preservative. Additionally, the granulation fluid may further comprise a surfactant or wetting agent, a sweetener, and/or coloring agent;
3) Following preparation of the mixture comprising the dry components and the granulation fluid, the mixture and fluid are combined in a mixer (e.g., a low-shear planetary mixer) in relative proportions sufficient to produce a moist homogeneous dough having the desired initial moisture content (Corresponds to Step (c) in Claim 13);
4) The homogeneous dough is then formed into soft chewables (Corresponds to Step (d) in Claim 13).
See page 24, [0072]-[0076].
	Venkata-Rangarao et al. thus anticipate instant claims 1-3 and 6-12.

Claims 1-4, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by ISELE (US 2006/0222684 A1; Published Oct. 5, 2006) (cited by Applicants in IDS filed 12/16/2019).
As per Claims 1-4, 6, 9-10, and 12, Isele teaches chewables [tablets] comprising:

    PNG
    media_image4.png
    345
    273
    media_image4.png
    Greyscale

See Example 1.
	As per Claim 1, the above chewables comprise at least one active pharmaceutical ingredient [3.8% w/w praziquantel], at least 28% by weight of meat flavoring [30% w/w natural chicken flavor], and at least 2% by weight of a stabilizing agent [5.0% w/w sugar].	
As per Claim 2, the above chewables comprise at least 30% by weight animal derived meat flavoring [30% w/w natural chicken flavor].
	As per Claims 3 and 12, the above chewables comprise from 3 to 8% by weight of the stabilizing agent [5.0% w/w sugar].
	As per Claim 4, the above chewables comprise starch or a starch derivative [41% w/w pre-gelatinized starch].
	As per Claim 6, the above chewables comprise at least one active pharmaceutical ingredient selected from the group comprising febantel, praziquantel, and pyrantel [3.8% praziquantel]. 
	Regarding Claims 9-10, the intended use of the claimed tablets is not afforded patentable weight. As the chewables of Isele anticipate the claimed tablets, the chewables anticipate the claimed intended uses.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over BURKE (GB 2475701 A; Published 6/1/2011) and VENKATA-RANGARAO ET AL. (WO 2012/049156 A1; Published April 19, 2012) in view of FOLGER ET AL. (U.S. 2005/0203097 A1; Published Sep. 15, 2005) and ISELE (US 2006/0222684 A1; Published Oct. 5, 2006).

Background
Administering tablets to animals is problematic because the animals do not find them attractive at all and generally receive them only involuntarily. Typically, tablets have to be packed into feed so that they can be administered. In this connection, it is not always guaranteed that the drug can be administered in full and thus in the right dose. The release profile of the medicament can also change during administration in feed.  See Specification at page 1, lines 4-8.
	It is already known in principle that palatability can be increased by addition of appropriate flavourings and/or taste substances. However, as a result of said addition, the properties of tablets are frequently impaired to an extent that is not acceptable in practice. For example, tablets having a high proportion of meat flavouring have a tendency to alter their properties during storage. This is due in particular to the ageing of the meat flavouring. Owing to the ageing processes of the meat flavouring, the disintegration time of the tablets, for example, can be altered to an extent that is not acceptable for medicaments. In the case of tablets which do not contain any meat flavouring, it is generally not difficult to attain a good storage stability. However, the use of meat flavouring in such tablets entails the difficulties discussed above.  See Specification at page 1, lines 19-27 (citing EP279343, WO 2005/000275, WO 2012/049156, WO 95/20942, and WO 2010/132286).
	There is therefore a need for highly palatable tablets which satisfy the requirements for medicaments and in particular have a good storage stability. See Specification at page 1, lines 28-29.
Claimed Invention
The claims are drawn to tablets comprising:
-    at least one active pharmaceutical ingredient,
-    at least 28% by weight of meat flavouring and
-    at least 2% by weight of stabilizing agent.
See Claim 1.
Stabilizing agents disclosed by Applicants include sugar alcohols, such as xylitol, mannitol or sorbitol; hydrophilic excipients, such as polyethylene glycol, cross-linked polyvinylpyrrolidone; cellulose derivatives such as methylcellulose, hydroxypropylcellulose (HPC, more particularly low-substituted, “L-HPC”), hydroxypropylmethylcellulose (HPMC); pregelatinized starch, polyvinylcaprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, sodium starch glycolate and croscarmellose sodium. The preferred stabilizing agent is croscarmellose sodium. See Specification at page 5, line 32 to page 6, line 3.
	Starch or a starch derivative as filler disclosed by Applicants include, starches from wheat, rice, corn, tapioca, rye, oats or potatoes. Preferably, starch, such as corn starch for example, is present as filler specifically in amounts of typically from 5 to 30% by weight, preferably from 8 to 20% by we particularly preferably from 10 to 15% by weight, based on the total tablet weight.  See Specification at page 6, lines 9-18.



Teachings of BURKE
	Burke discloses orally administered antihelmintic unit dose tablets comprising an effective amount of praziquantel, febantel, and pyrantel embonate and a process for preparing the same.  See page 1, lines 9-11.
	Burke discloses that palatability of antihelmintic unit dose tablets can be a problem because praziquantel is an unpalatable compound.  See page 2, lines 19-22.
	Burke discloses that preferred compositions of the oral antihelmintic compositions of the invention comprise:

    PNG
    media_image5.png
    454
    597
    media_image5.png
    Greyscale

See page 7, Table 1.
Burke thus discloses tablets comprising at least one active pharmaceutical ingredient, specifically praziquantel, febantel, and pyrantel embonate as recited in Claims 1 and 6-8, a stabilizing agent (crosscarmellose sodium) in a range of 0.1-5% (thus rendering obvious the claimed “at least 2% by weight” (Claim 1) and "from 3 to 8% by weight" (Claim 3), and lactose as recited in Claims 5 and 13.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
	"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).
	In this case, the claimed ranges of “at least 2% by weight” (Claim 1) and "from 3 to 8% by weight" (Claim 3) stabilizing agent overlap with the range disclosed in Burke, i.e., 0.1-5% stabilizing agent.
	Burke discloses that an optional flavoring ingredient may also be added, at a level of 1 to 5% by weight based in the total composition and the amount of the disintegrant may be reduced accordingly.  Burke discloses that such a flavoring may be a meat flavoring agent.  See page 7, lines 5-7.

	Burke differs from Claim 1 in so far as Burke discloses the tablets can comprise an optional flavoring in an amount from about 1 to 5% by weight, which flavoring can be a meat flavoring, whereas the instant claims require at least 28% by weight meat flavoring.  Burke further differs from Claim 4 in so far as Burke discloses that a binder, e.g., maize starch or povidone, is not used in their process because they result in extra processing steps.  

Teachings of VENKATA-RANGARAO ET AL.
Venkata-Rangarao et al. disclose chewable formulations containing at least one active agent, a flavouring, a bursting agent, a humectant, a binder, an antioxidant and water. See Abstract; page 2, [0010]; page 4, [0020]. 

    PNG
    media_image1.png
    194
    433
    media_image1.png
    Greyscale

Venkata-Rangarao et al. disclose that the flavouring agent constitutes at least about 1 wt%, at least about 5 wt%, at least about 10 wt%, at least about 15 wt%, at least about 20 wt%, or at least about 25 wt%.  See page 6.

    PNG
    media_image2.png
    69
    552
    media_image2.png
    Greyscale

Venkata-Rangarao et al. disclose that the flavouring agent constitutes at least about 1 wt% to about 40 wt%, from about 5 wt% to about 40 wt%, from about 10 wt% to about 35 wt%, or from about 15 wt% to about 30 wt%.  See page 6.

    PNG
    media_image3.png
    70
    553
    media_image3.png
    Greyscale

Compositions are described containing praziquantel, pyrantel embonat, febantel, 28 wt% meat flavoring agent (Table 1, Formulation 11) or 30 wt% meat flavoring agent (Table 1, Formulation 30) and further excipients/stabilizing agents (e.g. (crosslinked) polyvinyl pyrrolidone, microcrystalline cellulose, glycerol, vitamin E, and sodium lauryl sulphate). 
Specifically, the following Soft Chewable Tablets are taught:
Ingredients
Formulation 11
mg/treat (wt%)
Formulation 30
mg/treat (wt%)
Praziquantel
50 (3.6%)
50 (4%)
Pyrantel embonate
144 (10.4%)
144 (11.4%)
Febantel microfine
150 (10.9%)
150 (11.9%)
Pork liver powder
380 (28%)
380 (30%)
Povidone
100 (7.2%)

Microcrystalline Cellulose
100 (7.2%)

Vitamin E TPGS

200 (15.8%)
Glycerin
276.3 (20%)
206.5 (16.3%)
Povidone 25
38.8 (2.8%)
29 (2.3%)
Sodium saccharin
1.6 (0.1%)
1.2 (0.1%)
Sodium laurylsulfate
1.1 (0.08%)
0.9 (0.07%)
Purified Water
138.1 (10%)
103.2 (0.08%)
TOTAL WEIGHT
1379.9 (100%)
1264.7 (100%)

See Table 1, Formulations 11 and 30.
	Any one or more of povidone, microcrystalline cellulose, and povidone 25 are reasonably construed to be "a stabilizing agent" as they act as excipients that “stabilize” the composition in one way or another, e.g., as a binder, lubricant, disintegrant, etc. Thus, at least Formulations 11 and 30 taught in Venkata-Rangarao et al. anticipate instant Claims 1-3, 6-10, and 12.
Regarding Claim 11, Venkata-Rangarao et al. teach that the soft chewable tablets are prepared by granulation.  Specifically, Venkata-Rangarao et al. teach the present invention is also directed to a process for preparing the improved soft chewable. In accordance with the present invention, the process includes:
1) preparing a mixture comprising dry components. In other embodiments, the dry components include at least one active ingredient, a disintegrant, and a flavoring agent. In these and various other embodiments, the dry components include at least one active ingredient, a disintegrant, a flavoring agent, an antioxidant, and a preservative. Preparing the mixture includes mixing dry components in a mixer at room temperature (i.e., from about 20°C to 25°C) without applying heat until a homogeneous mixture is achieved (Corresponds to Steps (a) and (b) recited in Claim 13);
2) preparing a granulation fluid. In various embodiments, the granulation fluid comprises water, a humectant, and a binder. In these and various other embodiments, the granulation fluid comprises water, a humectant, a binder, an antioxidant, and a preservative. Additionally, the granulation fluid may further comprise a surfactant or wetting agent, a sweetener, and/or coloring agent;
3) Following preparation of the mixture comprising the dry components and the granulation fluid, the mixture and fluid are combined in a mixer (e.g., a low-shear planetary mixer) in relative proportions sufficient to produce a moist homogeneous dough having the desired initial moisture content (Corresponds to Step (c) in Claim 13);
4) The homogeneous dough is then formed into soft chewables (Corresponds to Step (d) in Claim 13).
See page 24, [0072]-[0076].

Venkata-Rangarao et al. differ from Claim 4 in that, like Burke, the chewable tablets disclosed therein do not contain starch.  As evidenced by Folger et al. and Isele below, tablets comprising, inter alia, an active agent, meat flavoring, and starch were well known in the art.
	
Teachings of FOLGER ET AL.
Folger et al. disclose a solid formulation, and most preferred a tablet according to the invention, characterized in that the solid formulation or tablet comprising 0.5-20 mg pimobendan [active agent], preferably of 1.25 mg, 2.5 mg, 5 mg or 10 mg pimobendan, and further comprises lactose (35-50% by weight relative to the dry mass of the solid formulation/tablet=(w/w)), corn starch (25-50% w/w) [starch or starch derivative], croscarmellose-sodium (1-5%) [stabilizer], citric acid (2.5-10% w/w), artificial beef flavor (5-30% w/w) [meat flavoring], polyvidone (1-5% w/w), colloidal anhydrous silica (0.1-1, preferably 0.1-0.5% w/w) and magnesium stearate (0.25-1,5% w/w), wherein the percentage by weight of pimobendan contains preferably about 0.25% (w/w) and the sum of the percentages by weight of all ingredients of the solid formulation including pimobendan is 100% (w/w).  See page 4, [0069]; Example 1.

    PNG
    media_image6.png
    572
    340
    media_image6.png
    Greyscale

	Folger et al. thus disclose tablets comprising a pharmaceutical ingredient, at least 28% by weight meat flavoring (5-30 w/w), and at least 2% by weight of a stabilizing agent (crosscarmellose sodium, 1-5% w/w) as recited in Claim 1.
	Regarding Claim 2, Folger et al. disclose tablets comprising 5-30% w/w artificial beef flavor, thus rendering obvious the claimed “at least 30% by weight of meat flavoring”.
	Regarding Claim 3 and 12, Folger et al. disclose tablets comprising 1-5% w/w crosscarmellose sodium, thus rendering obvious the claimed “from 3 to 8% by weight of a stabilizing agent”.
	Regarding Claims 5 and 13, Folger et al. disclose tablets comprising 35-50% w/w lactose.

	The tablets of Folger et al. differ from the instant claims only in the active ingredient present.

Teachings of ISELE
As per Claims 1-4, 6, 9-10, and 12, Isele teaches chewables [tablets] comprising:

    PNG
    media_image4.png
    345
    273
    media_image4.png
    Greyscale

See Example 1.
	As per Claim 1, the above chewables comprise at least one active pharmaceutical ingredient [3.8% w/w praziquantel], at least 28% by weight of meat flavoring [30% w/w natural chicken flavor], and at least 2% by weight of a stabilizing agent [5.0% w/w sugar].	
As per Claim 2, the above chewables comprise at least 30% by weight animal derived meat flavoring [30% w/w natural chicken flavor].
	As per Claims 3 and 12, the above chewables comprise from 3 to 8% by weight of the stabilizing agent [5.0% w/w sugar].
	As per Claim 4, the above chewables comprise starch or a starch derivative [41% w/w pre-gelatinized starch].
	As per Claim 6, the above chewables comprise at least one active pharmaceutical ingredient selected from the group comprising febantel, praziquantel, and pyrantel [3.8% praziquantel]. 
	Regarding Claims 9-10, the intended use of the claimed tablets is not afforded patentable weight. As the chewables of Isele anticipate the claimed tablets, the chewables anticipate the claimed intended uses.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, the cited prior art teaches tablets comprising active pharmaceutical agents, meat flavoring, stabilizing agents, and other known excipients falling within the scope of the instant claims.  Tablets comprising at least about 28% by weight meat flavoring were known in the art, including tablets comprising the same active pharmaceutical agents taught in Burke and recited in the instant claims.  See Venkata-Rangarao et al.
Burke and Venkata-Rangarao et al. both disclose tablets comprising:
- praziquantel, pyrantel embonate, and febantel, 
- 1-5% (Burke) or 1-40% (Folger et al.) meat flavoring agent, and 
- other pharmaceutically acceptable excipients, including “stabilizing agent[s]”.   
While the tablets of Burke and Venkata-Rangarao et al. do not comprise starch or a starch derivative as recited in dependent Claim 4, tablets comprising starches are well known in the art.  For example, Folger et al. disclose tablets comprising 0.5-20 mg pimobendan [active agent], lactose (35-50% by weight, corn starch (25-50% w/w), croscarmellose-sodium (1-5%) [stabilizer], citric acid (2.5-10% w/w), artificial beef flavor (5-30% w/w) [meat flavoring], polyvidone (1-5% w/w), colloidal anhydrous silica (0.1-1, preferably 0.1-0.5% w/w) and magnesium stearate (0.25-1,5% w/w). Isele also teaches tablets comprising an active ingredient [praziquantel], at least 28% by weight of animal-derived meat flavoring, a starch derivative [pre-gelatinized starch], and other pharmaceutically acceptable excipients.
Motivation to combine prior art references may exist in the nature of the problem to be solved (Ruiz at 1276, 69 USPQ2d at 1690) or the knowledge of one of ordinary skill in the art (National Steel Car v. Canadian Pacific Railway Ltd., 357 F.3d 1319, 1338, 69 USPQ2d 1641, 1656 (Fed. Cir. 2004)). In the instant case, those of skill in the art would have recognized that it is conventional in the art to utilize starch and starch derivatives in the formulation of tablets and chewables.  See Folger and Isele.  That Venkata-Rangarao recognizes that such a conventional use of starch materials may confer undesirable and even deleterious physical properties to formulations would not have led the skilled artisan away from such conventional use. 
  Accordingly, a tablet comprising at least one active pharmaceutical agent, at least 28% meat flavoring agent, and at least 2% stabilizing agent, e.g., crosscarmellose sodium, and optionally including starch or a starch derivative would have been prima facie obvious to one of ordinary skill in the art at the time the invention made.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, tablets comprising all of the claimed components were well known in the art.  Burke et al. and Venkata-Rangarao et al. both disclose tablets comprising praziquantel, pyrantelembonat, and febantel [active pharmaceutical ingredients], 1-5% (Burke) or 1-40% (Folger et al.) meat flavoring agent, and other pharmaceutically acceptable excipients. While the compositions of Burke et al. and Venkata-Rangarao et al. do not comprise starch or a starch derivative, tablets comprising starch or a starch derivative were likewise well known in the art.  Folger et al. disclose tablets comprising 0.5-20 mg pimobendan [active agent], lactose (35-50% by weight, corn starch (25-50% w/w), croscarmellose-sodium (1-5%) [stabilizer], citric acid (2.5-10% w/w), artificial beef flavor (5-30% w/w) [meat flavoring], polyvidone (1-5% w/w), colloidal anhydrous silica (0.1-1, preferably 0.1-0.5% w/w) and magnesium stearate (0.25-1,5% w/w). Isele teaches tablets comprising an active ingredient [praziquantel], at least 28% by weight of animal-derived meat flavoring, a starch derivative [pre-gelatinized starch], and other pharmaceutically acceptable excipients.  
Accordingly, using no more than routine experimentation and common sense, the skilled artisan would have been motivated to improve upon what was already generally known in the art regarding formulating tablets comprising one or more active agents, meat flavoring, starch or a starch derivative, and one or more other excipients. Accordingly, the skilled artisan would have a reasonable expectation that a tablet comprising one or more active agents, at least 28% by weight meat flavoring, at least 2% by weight of a stabilizing agent, lactose, and starch or a starch derivative could be readily and predictably formulated.  Indeed, to arrive at the claimed invention the skilled artisan need only substitute the active pharmaceutical ingredients taught in Burke et al. and Venkata-Rangarao et al. for the active pharmaceutical ingredient taught in Folger et al.  The use of meat flavorings was well known and routine in the art as evidenced by, e.g., Burke et al., Venkata-Rangarao et al., and Isele.
With specific regard to Claim 4, the Examiner submits that while Burke and Venkata-Rangarao et al. teach tablets that do not comprise starch for different reasons, tablets comprising starch or a starch derivative were well-known in the art as evidenced by the teachings of Folger et al. and Isele.  As such, the skilled artisan would have reason to have combined the references to formulate a tablet comprising at least on active ingredient, at least 28% by weight of meat flavoring, at least 2% by weight of a stabilizing agent, and starch or a starch derivative as encompassed by Claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 9,744,127
Claims 1-2, 6-7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,744,127. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘127 patent encompass substantially overlapping subject matter.  The claims of the ‘127 encompass chewable veterinary formulations [tablet] comprising:
(a) a pharmaceutically effective amount of at least one antiparasitic active ingredient; 
(b) an animal-derived flavoring agent; 
(c) a disintegrant selected from the group consisting of carmellose calcium, directly compressible mannitol, and a mixture or combination of croscarmellose sodium and directly compressible mannitol; 
(d) a humectant; 
(e) a binder; 
(f) an antioxidant; 
(g) optionally a preservative; and 
(h) at least 5 wt % water; 
wherein the disintegrant constitutes at least about 10 wt % of the chewable veterinary formulation and the humectant constitutes at least about 10 wt % of the chewable veterinary formulation.  See Claim 1.
	Claim 1 of the ‘127 patent differs from instant Claim 1 only in that it does not recite the amount of “animal-derived flavoring agent”.  However, dependent Claim 5 of the ‘127 patent recites the flavoring agent constitutes at least about 5 wt %, at least about 10 wt %, at least about 15 wt %, at least about 20 wt %, or at least about 25 wt % of the chewable veterinary formulation.  See Claim 5.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Here, “at least 28% by weight” and “at least 30% by weight” lie inside the range claimed in the ‘127 patent, i.e., “at least about 25 wt%”, because neither “range” has any upper limit.  
	As per Claims 6-7, dependent Claim 11 of the ‘127 patent recites the at least one antiparasitic active ingredient is selected from the group consisting of praziquantel, pyranatel pamoate, febantel, and combinations thereof.
	As per Claim 11, the process recited in Claim 12 of the ‘127 patent anticipates the claimed process, and vice versa, as the processes both require mixing and granulating the components to form a compressible mixture and processing the compressible mixture, e.g., by forming chewable formulations/tablets from the mixture.
Accordingly, Claims 1-2, 6-7, and 9-11 are not patentably distinct from the chewable veterinary formulations encompassed by the ‘127 patent claims.

U.S. Patent No. 10,543,170
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,543,170. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘170 patent anticipate the instant claims.
Claims 1-4, 6-7, 9-10, and 12 are anticipated by Claim 1 of the ‘170 patent;
Claims 5 and 13 are anticipated by Claim 4 of the ‘170 patent;
Claim 8 is anticipated by Claim 5 of the ‘170 patent; and
Claim 11 is anticipated by Claims 15-17 of the ‘170 patent. 

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038